Exhibit 10.3







BOARD OF DIRECTORS COMPENSATION

December 19, 2007




  

Retainer

$24,000 ($2,000/month)(1)

  

Chair Retainer

$100,000

     

Board Meetings

$1,500

 

$1,000 telephonic

     

Committee Chair Retainer

$10,000 Audit

 

$5,000 Comp, Governance, and Executive

     

Committee Meetings

$1,000

 

$500 telephonic

     

Options

3,000 shares annually

 

on annual meeting date(2)

     

Restricted Stock Units

$24,000 equivalent value annually(3)

(Performance Units)

 




(1) Director may elect to defer retainer and meeting fees under the 2005
Directors Deferred Compensation Plan.

(2) All directors elected by the Board to fill a vacancy shall receive an
initial grant of options with respect to 3,000 shares upon election by the
Board.

(3) See attached Appendix A.














--------------------------------------------------------------------------------

Board of Directors Compensation

Appendix A




December 19, 2007







This Appendix A describes the award of Performance Units to Directors pursuant
to the Corporation’s Director Compensation policy adopted December 16, 2005,as
last amended December 19, 2007 (the “Policy”).




1.

Grants of Performance Units.  Each person who is a Director on the first
business day of a Fiscal Year which begins on or after January 1, 2006 is hereby
awarded (a) that number of whole and fractional Performance Units (“Units”)
which is determined by dividing (i) $24,000 by (ii) the Fair Market Value of the
Common Stock on such date and (b) the related Dividend Equivalents specified in
paragraph 2 on such date in consideration of the services as a Director to be
performed by such person during such Fiscal Year.  Each person who is first
elected a Director on a date other than the first business day of a Fiscal Year
is hereby awarded such Units and the related Dividend Equivalents specified in
paragraph 2 on the date of such election in consideration of the services as a
Director to be performed by such person during the remainder of such Fiscal
Year.  Fractional Units shall be rounded to the nearest one-ten-thousandth of a
Unit.




2.

Grants of Dividend Equivalents.  Dividend Equivalents are hereby granted with
respect to each grant of Units made pursuant to paragraph 1 and shall be
credited to the Grantee in the form of whole and fractional Units (“Additional
Units”) which shall be subject to the same terms and conditions as the Units
granted pursuant to paragraph 1.  Additional Units, once credited to Grantee
pursuant to this paragraph, shall be referred to as “Units.”




3.

Grant Agreement.  A Grant Agreement in a form approved by the Committee shall
evidence the award of the Units pursuant to this Policy.




4.

Settlement of Units.  Units shall be distributed promptly following the
Grantee’s Termination of Service; provided, however, that a Grantee may elect,
prior to (a) the first day of any Fiscal Year, in the case of a person who was a
Director prior to the first day of such Fiscal Year, and (b) prior to election
as a Director, in the case of a person who was not a Director on the first day
of the Fiscal Year in which he first became a Director, that Units attributable
to a Fiscal Year Grant may be deferred for a period of up to two years from the
date on which settlement and distribution would otherwise occur.  Any such
election shall be made in accordance with the provisions of the Grant Agreement
evidencing the award of the Units pursuant to this Policy and the provisions of
Code Section 409A.




5.

Amendment or Termination.  The award of Units provided for by the Policy may be
amended or terminated as to any Fiscal Year subsequent to such amendment or
termination.

6.

2000 Stock Incentive Plan.  The Units shall be awarded pursuant to the terms of
the Corporation’s 2000 Stock Incentive Plan (the “Plan”).  Unless otherwise
defined, all terms used in this Appendix, when capitalized, have the same
meaning as such terms are defined in the Plan and each such definition is hereby
incorporated by this reference.





A-1


